KANDERS & COMPANY, INC.
One Landmark Square
Stamford, Connecticut 06901


May 5, 2010
PC Group, Inc.
419 Park Avenue South, Suite 500
New York, New York 10016


Dear Sirs:


We are pleased to set forth in this agreement (the “Agreement”) the terms of the
retention of Kanders & Company, Inc. (the “Consultant”) by PC Group, Inc. and
its affiliates and subsidiaries (collectively, the “Company”).


1.    The Consultant will act as the non-exclusive consultant to the Company,
and will, subject to the provisions hereinafter set forth:


(a) 
Render strategic consulting and corporate development services to the Company,
including, but not limited to, assisting in the development and structuring of a
corporate financing and acquisition strategy for the Company. The Company and
the Consultant will execute engagement letters or letters of intent at the
appropriate time in connection with specific transactions for which the
Consultant will be entitled to receive compensation; and



(b) 
Any other matter as may be mutually agreed upon by the Consultant and the
Company.



In connection with the Consultant’s activities on the Company’s behalf, the
Consultant will familiarize itself with the business, operations, properties and
financial condition of the Company.  Nothing contained in this Agreement shall
require the Consultant to render a fairness opinion to the Company.


2.    If the Company requests that the Consultant assist the Company in any debt
or equity financing for the Company, or in any acquisition by, or
recapitalization of, the Company, in any form, including but not limited to any
merger, consolidation, stock or asset acquisition or divestiture, any such
further action by the Consultant will be subject to a separate agreement
containing provisions and terms to be mutually agreed upon.  The Consultant’s
compensation for any such services shall be separately identified in such other
agreement, and shall be in addition to the compensation set forth in paragraph 4
below.


3.    In connection with the Consultant’s activities on the Company’s behalf,
the Company will cooperate with the Consultant and will furnish the Consultant
with all information and data concerning the Company which the Consultant
reasonably believes appropriate to its assignment (all such information so
furnished being the “Information”) and will provide the Consultant with access
to the Company’s officers, directors, employees, independent accountants and
legal counsel.  The Company recognizes and confirms that the Consultant (a) will
use and rely primarily on the
 

--------------------------------------------------------------------------------

PC Group, Inc.
May 5, 2010
Page 2
 
Information and on information available from generally recognized public
sources in performing the services contemplated by this Agreement, without
having independently verified same, (b) does not assume responsibility for the
accuracy or completeness of the Information and such other information, and (c)
will not make an independent appraisal of any of the Company’s assets.  The
Information to be furnished by the Company, when delivered, will be true and
correct in all material respects and will not contain any material misstatement
of fact or omit to state any material fact necessary to make the statements
contained therein not misleading.  The Company will promptly notify the
Consultant if it learns of any material inaccuracy or misstatement in, or
material omission from, any Information theretofore delivered to the
Consultant.  The Consultant agrees to keep confidential and not disclose,
without the Company's prior written consent, any Information delivered to the
Consultant by the Company that the Company has identified in writing as not
publicly available and confidential for a period of six months after termination
of this Agreement.


4.    As compensation for the services rendered by the Consultant hereunder,
during the term of this Agreement the Company shall pay the Consultant an annual
fee of $300,000 in installments of $25,000.00, payable in advance on the first
day of each calendar month.


5. In addition to the fees described in paragraph 4 above, the Company agrees to
reimburse the Consultant, upon request from time to time, for reasonable
out-of-pocket expenses incurred (including, but not limited to, travel and other
costs, reasonable fees and disbursements of counsel, and of other consultants
retained by the Consultant).


6.    (a)           The Consultant and the Company have agreed to the
indemnification and other agreements set forth in the Indemnification Agreement
dated as of February 13, 2001, the provisions of which are incorporated herein
by reference and, notwithstanding any contrary provision contained therein,
shall remain in effect until the sixth anniversary of the termination of this
Agreement.


(b)           The Company represents and warrants to the Consultant that (x) the
execution, delivery and performance of this Agreement by the Company have been
duly authorized by all requisite corporate action on the part of the Company,
including authorization hereof by the Board of Directors of the Company, and (y)
this Agreement has been duly executed and delivered by the Company, and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, except to the extent that its enforcement is
limited by bankruptcy, insolvency, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity.


(c)           The Consultant represents and warrants to the Company that (x) the
execution, delivery and performance of this Agreement by the Consultant have
been duly authorized by all requisite corporate action on the part of the
Consultant, including authorization hereof by the Board of Directors of the
Consultant, and (y) this Agreement has been duly executed and delivered by the
Consultant, and constitutes the legal, valid and binding obligation of the
Consultant, enforceable in accordance with its terms, except to the extent that
its enforcement is limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors’ rights generally and
by general principles of equity.
 

--------------------------------------------------------------------------------

PC Group, Inc.
May 5, 2010
Page 3
 
7.    This Agreement shall commence on the date hereof and continue for a period
of one year.  Either party hereto may terminate this Agreement at any time upon
three months’ prior written notice, without liability or continuing obligation
(except for the Consultant’s confidentiality obligations and for any
compensation earned, or expenses incurred by the Consultant up to the date of
termination) and except as set forth in paragraphs 4, 5 and 6.  Upon termination
of this Agreement, the Company shall pay to the Consultant in one lump sum,
payable within five days of such termination, (i) all amounts due the Consultant
for reimbursement of expenses pursuant to Section 5 through the date of
termination, and (ii) the full amount of compensation due to Consultant pursuant
to Section 4 from the date hereof through the end of the term hereof (i.e. the
first anniversary of the date hereof), to the extent the same has not been paid
to the Consultant as of such termination date.


8.    (a)           As an inducement to the Company to enter into and perform
its obligations under this Agreement, the Consultant covenants and agrees that,
during the term hereof and for a period of one (1) year after the termination of
this Agreement for any reason, neither the Consultant nor its affiliates will,
directly or indirectly, for their account or on behalf of any other Person (as
defined in Section 8(b) below) or as an employer, employee, consultant, manager,
agent broker, contractor, stockholder, director or officer of a corporation,
investor, owner, lender, partner, joint venturer, licensor, licensee, sales
representative, distributor, or otherwise:


(i)           Solicit or engage in any business that engages in the business of
the Company (each, a “Competitive Business”).


(ii)           Molest or interfere with the goodwill and relationship with any
of the customers or suppliers of the Company or its affiliates.


(iii)           Persuade, accept, induce or solicit any of the customers,
suppliers or accounts of the Company or its affiliates, now existing or
hereafter obtained, to engage anyone, other than the Company or its affiliates,
to design, manufacture or market foot and gait-related biomechanical products
for such customers, suppliers or accounts.


(iv)           Invest in, lend money or give financial support to any
Competitive Business other than any investments or other interests that comprise
less than a 5% ownership of a public company, or any investments or other
interests which are passive investments, or in which the investment decision is
made by a third party.


(b)           The provisions of Section 8(a) shall not be deemed to preclude the
Consultant  from directly acquiring or holding, solely for investment,
securities of any corporation or entity some of the activities of which
constitute a Competitive Business so long as such securities do not, in the
aggregate, constitute more than five percent (5%) of any class or series of
outstanding securities of such corporation or entity.  For the purpose of this
Agreement, “Person” shall mean any individual, entity or group within meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.
 

--------------------------------------------------------------------------------

PC Group, Inc.
May 5, 2010
Page 4
 
9.    This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York applicable to agreements made and to be fully
performed therein.  The Consultant and the Company agree to submit to the
jurisdiction of the Federal and New York State courts located in the County of
New York, State of New York, for the purpose of resolving any disputes between
them relating to this Agreement.


10.   The benefits of this Agreement shall inure to the parties hereto and their
respective successors and assigns, and the obligations and liabilities assumed
in this Agreement by the parties hereto shall be binding upon their respective
successors and assigns.
 
11.    For the convenience of the parties hereto, any number of counterparts of
this Agreement may be executed by the parties hereto.  Each such counterpart
shall be, and shall be deemed to be, an original instrument, but all such
counterparts taken together shall constitute one and the same Agreement.  This
Agreement may not be modified or amended except in writing signed by the parties
hereto.


If the foregoing correctly sets forth our Agreement, please sign the enclosed
copy of this letter in the space provided and return it to us.



 
Very truly yours,
     
KANDERS & COMPANY, INC.
         
By:  /s/ Warren B. Kanders                    
 
Warren B. Kanders, President
   
AGREED TO AND ACCEPTED:
     
PC Group, Inc. hereby accepts the terms and provisions of, and agrees to be
bound by the terms and provi­sions of the foregoing letter, as of the date of
the fore­going letter.
     
PC GROUP, INC.
         
By:  /s/ W. Gray Hudkins                                
 
W. Gray Hudkins
 
President and Chief Executive Officer
 

 

--------------------------------------------------------------------------------

